SOMERVILLE, J.
— It is well settled by numerous decisions in this state that the registration of a conveyance executed by one who- is a stranger to the title as it is. shown by the records — that is, by a grantor who does not appear in the chain of recorded conveyances, or other title records, as one who has acquired an interest in the land in question — is not constructive notice to a subsequent purchaser in the regular chain of title. — Fenno v. Sayre, 3 Ala. 458; Gimon v. Davis, 36 Ala. 589; Scotch Lumber Co. v. Sage, 132 Ala. 598, 32 South. 607, 90 Am. St. Rep. 932; Tenn. C., I. & R. Co. v. Gardner, 131 Ala. 599, 32 South. 622.
It is, however, also settled that one who purchases from a stranger to the record title is charged with constructive notice of all registered conveyances executed by his grantor to other persons, which purport to affect the title; and, further, that the grantee’s knowledge of such conveyances is sufficient to suggest title or claim of title in the grantor, and hence to demand a reasonable inquiry with respect thereto.
This doctrine has been applied where a purchaser under an unregistered deed afterwards procured his grantor to execute a new deed to a trustee in trust for his wife, which was registered, and the title of the plaintiff, claiming under an execution sale against the husband, was held superior to the title of one who subsequently purchased by a deed from the trustee, in which the wife and husband joined- as joint grantors. — Gimon *378v. Davis, 36 Ala. 589. It was stated in that case that, if the defendant had not held under the husband, and if the husband had been entirely outside of the plaintiff’s chain of title, the result would have been different.
The rule of Gimon v. Davis was reaffirmed and applied in a later case where the same constructive notice was imputed to a remote grantee in the regular chain of record title — an apparent stranger to the title, though in fact the owner, having joined in one of the antecedent conveyances with the apparent record owner.- — Creel v. Keith, 148 Ala. 233, 41 South. 780.
In Scotch Lumber Co. v. Sage, 132 Ala. 598, 606, 32 South. 607, 90 Am. St. Rep. 932, the application of the doctrine was denied, on the ground that the claimant under the record title was not in privity with the unregistered owner, who was not a grantor in his chain of title, and that he was not claiming under the latter.
The question to be determined in the present case is whether the facts that Brannan — who purchased from Eliza Kierman an apparently perfect record title, and simultaneously purchased also from Francis Kiernan by a quitclaim deed — took separate deeds, delivered at the same instant of time, differentiates this case in principle from Gimon v. Davis and Creel v. Keith, where the stranger to the record title joined in the same deed with the apparent owner.
Appellant insists that it is thereby differentiated, and that the rule of those cases does not apply, because Brannan’s purchase from Francis Kierman was merely collateral and incidental to the real purchase from Eliza, and was but a precautionary afterthought; that Francis was not supposed to have any title to- release or convey; that he is not in Brannan’s chain of title; and that, on the face of the transaction, it is clear that Brannan never claimed title nor held under Francis, *379but entirely under Eliza, who alone appeared to have any title.
It is obviously not necessary that the stranger grantor should be one of an unbroken series of grantors and grantees, for this would deny the rule in all cases to which it could apply; and it is also obvious, we think, that one who contemporaneously procures whatever number of conveyances, from whatever number of grantors, and takes possession of the land conveyed, is in law “claiming and holding” under each and all of them —however he may differ in his estimation of the value and effect of his several deeds.
The use of the terms in this connection imports no more than the privity of estate that technically results from the relation o:f grantor and grantee in a deed of conveyance, prior to or contemporaneously with the acquisition of the title of the record owner, and this seems to be the essential basis for our decisions in the cases referred to.
Appellant’s case as presented by the record is a hard one; but we are unable to distinguish it in principle from the Gimon and Creel Cases, supra, and by those cases our decision must be controlled.
It results that the decree must be affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.